DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Brian Dutton (Reg. No. 47,255) on 3/3/21 as a follow-up of a telephone interview on 3/2/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1. (Currently amended) An optical phase modulator comprising a rib-type waveguide structure, 
the rib-type waveguide structure comprising: 
a PN junction or a PIN junction which is formed of Si or Si1-yGey 
1-yGey layer which is constituted of at least one layer and is doped with a p-type impurity, the p-type Si1-yGey layer being superposed on the PN junction or the PIN junction so as to be electrically connected to the PN junction or the PIN junction, 
wherein 
the rib-type waveguide structure has a substantially uniform structure along a light propagation direction, and 
in a direction parallel with the substrate and perpendicular to the light propagation direction, a position of a junction interface of the PN junction or the PIN junction is offset from a center of the p-type Si1-yGey layer so that a contact area where the p-type Si1-yGey layer contacts the n-type region is larger than a contact area where the p-type Si1-yGey layer contacts the p-type region, so as to increase an electrical capacitance of the PN junction or the PIN junction.

2. (Currently amended) The optical phase modulator according to claim 1, wherein the position of the junction interface of the PN junction or the PIN junction is offset to a direction of the p-type region

15. (Currently amended) A method for manufacturing an optical phase modulator, the method comprising: 
a step of forming a PN junction or a PIN junction which is formed of Si or Si1-yGey and is formed in a lateral direction, the PN junction or the PIN junction comprising a p-type region and an n-type region; 
forming first conductive type-doping and second conductive type-doping regions which respectively neighbor the PN junction or the PIN junction and of forming a first electrode of a first conductive type and a second electrode of a second conductive type; and 
a step of, on the PN junction or the PIN junction, forming a p-type Si1-yGey layer which is constituted of at least one layer and is electrically connected to the PN junction or the PIN junction, the p-type Si1-yGey layer being doped with a p-type impurity, 
wherein 6Application No. 16/645,377Docket No.: 880221-9019-USO1 
by the PN junction or PIN junction and the p-type Si1-yGey layer, a rib-type waveguide structure having a substantially uniform structure along a light propagation direction is formed, and 
in a direction parallel with a substrate and perpendicular to the light propagation direction, a position of a junction interface of the PN junction or the PIN junction is offset from a center of the p-type Si1-yGey layer so that a contact area where the p-type Si1-yGey layer contacts the n-type region is larger than a contact area where the p-type Si1-yGey layer contacts the p-type region, so as to increase an electrical capacitance of the PN junction or the PIN junction.

Reasons for Allowance
Claims 1 and 15 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical phase modulator and a corresponding method for manufacturing thereof, as contemplated by the Feng – Fujikata combination.
Claims 1 and 15 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical 1-yGey layer 108 superposed on the PN/PIN junction 106 and electrically connected to it, wherein 6Application No. 16/645,377Docket No.: 880221-9019-USO1a position of a junction interface 106a of the PN/PIN junction 106 is offset, in a transverse direction, from a center of the p-type Si1-yGey layer 108 so that a contact area where the p-type Si1-yGey layer 108 contacts the n-type region 132 is larger than a contact area where the p-type Si1-yGey layer 108 contacts the p-type region 130, so as to increase an electrical capacitance of the PN junction or the PIN junction. The instant application recognizes that such arrangement improves/lowers the half-wave/switching voltage V of the modulator, as shown in Fig 3. Note that the curve in it is not symmetric with respect to a zero offset (the center of the rib waveguide), that is an improvement (reduction) in the switching voltage V can be achieved only for one direction of the offset, i.e., in the direction of the p-doped region 130. The instant specification describes that the improvement/reduction in the switching voltage V is enabled by an increased capacitance of the PN/PIN junction (according to Eq. 2). On the contrary, the Feng – Fujikata combination considers the opposite offset direction (in the direction of the n-doped region), so that a contract area defined by the n-doped region on the top surface of the ridge waveguide is smaller than a contact area defined by the p-doped region, as shown in Fig. 1(a) of Feng. Importantly, Feng expressly teaches that the described offset direction is chosen with a specific goal in mind (to increase modulation efficiency; para. bridging pp. 7996 – 7997). Thus, Feng would not suggest reversing the offset direction as a matter of another design choice and, in fact, teaches away from the offset direction recited by claim 1. 
As relevant comments, the following is noted:

(ii)	 Prior art of record, including Feng and the NPL references cited below as pertinent art, commonly uses a PN junction offset in the direction opposite to that recited by claim 1, so that a contract area defined by the n-doped region on the top surface of the ridge waveguide is smaller than a contact area defined by the p-doped region. 
(iii)	Some prior art applications, such as US 8,737,772 B2 and US 7,672,553 B2, disclose a PN junction offset from a rib center and make a general statement that each of the two doped regions defining the PN junction can be either a p-doped region or an n-doped region. However, prior-art references making such general statement does not recognize the fact that the capacitance of the structure (and the corresponding modulation efficiency) improves/increases for only one direction of the offset, as recited by claim 1 and illustrated in Fig. 3 of the instant application.   
(iv)	While US 2014/0355925 A1 discloses a PN junction 16 that is offset from a rib center towards a p-doped region, the reference does not teach that the capacitance of the structure increases for such offset direction. Since the capacitance is determined by the doping concentrations of the two doped regions, it is not clear at all whether it is increased or decreased for the illustrated offset direction. Furthermore, the disclosed phase modulator comprises two PN 
Claims 2 – 14 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,737,772 B2
US 7,672,553 B2
US 2014/0355925 A1
“Silicon Microring Modulator for Dispersion Uncompensated Transmission Applications” by Wang et al, Journal of Lightwave Technology, VOL. 34, NO. 16, pp. 3675 – 3680, 2016.
“High contrast 40Gbit/s optical modulation in silicon” by Thomson et al, Optics Express, Vol. 19, No. 12, 11507 – 11516, 2011.
“Modeling and optimization of a single-drive push–pull silicon Mach–Zehnder modulator” by Zhou et al, Photonics Research, Vol. 4, No. 4, pp. 153 – 161, 2016.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896